Name: COMMISSION REGULATION (EC) No 3345/93 of 6 December 1993 amending Regulation (EEC) No 2137/93 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar;  trade policy
 Date Published: nan

 7. 12. 93 Official Journal of the European Communities No L 300/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3345/93 of 6 December 1993 amending Regulation (EEC) No 2137/93 fixing the export refunds in the wine sector whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 566/93 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 2137/93 (J), as amended by Regulation (EC) No 3169/93 (4), fixing the export refunds on wine for certain destinations, including east European countries, should be amended ; Whereas certain disturbances on the world market and the necessity to carry out control measures necessitate a temporary suspension of export refunds on export to Bosnia-Herzegovina, Croatia, Slovenia, the former Yugoslav Republic of Macedonia, Republics of Serbia and Montenegro, Bulgaria, the Czech Republic, the Slovak Republic, Hungary and Romania ; Whereas exporters of wine sector products benefiting from export refunds should be admitted a delay allowing the completion of appropriate arrangements ; Article 1 The Annex to Regulation (EEC) No 2137/93 is hereby replaced by the Annex hereto. No application for refunds for the countries mentioned in the Annex, note (1 ), point (09) (b) can be presented before 1 February 1994. Article 2 This Regulation shall enter into force on the 14th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 39. 0 OJ No L 191 , 31 . 7. 1993, p . 91 . (4) OJ No L 284, 19. 11 . 1993, p . 4. No L 300/2 Official Journal of the European Communities 7. 12. 93 ANNEX CN code Product code For export to (') Refund 2009 60 11 100 01 ; 02 ; 04 ECU 1,04/%/vol/hl (2) 2009 60 19 2009 60 51 2009 60 71 2204 30 91 2204 30 99 2204 21 25 110 02 ; 09 ECU 4,40/hl 2204 21 35 2204 29 25 2204 29 35 2204 21 25 190 02 ECU 1,44/%/vol/hl (&lt;) 2204 21 29 2204 21 35 2204 21 39 2204 29 25 2204 29 29 09 ECU U2/%/vol/hl (3) 2204 29 35 2204 29 39 2204 21 25 910 02 ; 09 ECU 4,40/hl 2204 29 25 2204 21 49 910 02 ; 09 ECU 13,80/hl 2204 21 59 2204 29 49 2204 29 59 (') The destinations are as follows : 01 Venezuela ; 02 All countries of the African continent with the exception of those explicitly excluded under 09 ; 04 All other destinations with the exception of Sweden and those explicitly excluded under 09 ; 09 All other destinations with the exception of the following third countries and territories : (a)  all countries of the American continent within the meaning of Commission Regulation (EEC) No 208/93 (OJ No L 25, 2. 2. 1993 , p. 11 ),  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco,  South Africa,  Switzerland,  Tunisia and  Turkey ; (b)  and until 31 January 1994 :  Bulgaria,  the Czech Republic,  the Slovak Republic,  Hungary,  Romania,  Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia, the Republics of Serbia and Montenegro. (2) Potential alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. (') Total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended by Regulation (EC) No 3198/93 (OJ No L 288, 23. 11 . 1993, p . 10).